Citation Nr: 1209026	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-32 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).  

2.  Entitlement to an effective date earlier than June 9, 2010, for the award of a TDIU rating.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 RO rating decision that, in pertinent part, denied a TDIU rating.  

The Board observes that the January 2008 RO decision (noted above) also denied an increase in a 70 percent rating for post-traumatic stress disorder (PTSD).  The Veteran filed a notice of disagreement in February 2008 and a statement of the case was issued in September 2008.  In his October 2008 VA Form 9, the Veteran confined his appeal to the issue of entitlement to a TDIU rating.  The record does not reflect that a timely substantive appeal has been submitted as to the issue of entitlement to an increase in a 70 percent rating for PTSD.  Thus, the Board does not have jurisdiction over that claim.  38 C.F.R. §§ 20.200, 20.202, 20.302.

The issue of entitlement to an effective date earlier than June 9, 2010, for the award of a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

By a July 2011 rating decision, the RO granted a TDIU rating.


CONCLUSION OF LAW

As the benefit sought on appeal (entitlement to a TDIU rating) has been granted, there remains no justiciable case or controversy as to this issue before the Board at this time.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 19.7, 20.101, 20.1405(g) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  In a July 2011 rating decision, the RO granted a TDIU rating, effective June 9, 2010.  Thus, as a TDIU rating has been granted, no justiciable case or controversy regarding this issue remains.  There is no remaining allegation of error of fact or law in the determination denying a TDIU rating with respect to this claim.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 19.7, 20.101, 20.1405(g) (2011).  

Accordingly, the Board is without jurisdiction to review the appeal with respect to this issue, and the issue of entitlement to a TDIU rating is dismissed without prejudice.  


ORDER

The appeal concerning the issue of entitlement to a TDIU rating is dismissed.  


REMAND

In a July 2011 rating decision, the RO granted entitlement to a TDIU rating, effective June 9, 2011.  In a February 2012 informal hearing presentation, the Veteran's representative expressed disagreement with the effective date assigned for the TDIU rating.  The Board observes that the RO has not issued a statement of the case as to the issue of entitlement to an effective date earlier than June 9, 2010, for the award of a TDIU rating.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

The RO must issue the Veteran a statement of the case as to the issue of entitlement to an effective date earlier than June 9, 2010, for the award of a TDIU rating, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


